Exhibit 13.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of RADVISION Ltd. (the “Company”) on Form 20-F for the period ending December 31, 2011 as filed with the SEC on the date hereof (the “Report”), I, Boaz Raviv, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Boaz Raviv * Boaz Raviv Chief Executive Officer April 22, 2012 *The originally executed copy of this Certification will be maintained at the Company’s offices and will be made available for inspection upon request.3
